35mm: Sissies Glnuri nf Appeals

For the Seventh Circuit
Chicago, Illinois 60604

August 10, 2006

Before
Hon. FRANK H. EASTERBROOK, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. TERENCE T. EVANS, Circuit Judge

BIOMET Ommxmnnrcs, INC., Appeals from the
Plaintiffeappellee, UnitedStates District
Cross—Appellant, Court for the Northern
District of Indiana,
Nos. 05-3242 & 05,3351 v. Hammond Division.
TACT MEDnuu,INsmmnmNTs, INC., NO- 3101 CV 895 PS
Defendant-Appellant, PhlllP 9- Simon:
Cross—Appellee. JUdge-
Order

Defendant—Appellant, Cross~Appellee filed a petition for
rehearing on August 2, 2006. All of the judges on the panel have

voted to deny rehearing. The petition for rehearing is therefore
'DENIED.

The opinion of this court issued on July 19, 2006, is
amended as follows:

Page 2, indented paragraph, line 5, “such return" should
read “such return delivery".